Appellant was convicted of an aggravated assault. During a previous term this appeal was dismissed for want of sufficient recognizance. That matter has been *Page 73 
supplied, and, therefore, the order of dismissal will be set aside and the case reinstated to be heard upon the record.
Appellant filed a statement of facts, which is noted in the original opinion as not accompanying the record. This statement of facts was not filed in the trial court until the 8th of October, 1919. The case was disposed of on motion to dismiss on the record as it stood in June, 1919. The trial court adjourned its term on the 20th day of March, 1918. The statement of facts was filed October 8, 1919. This was something like one year and a half after the adjournment of the court. The court is of opinion the statement of facts can not be considered.
We are of opinion, on the record as reinstated, the judgment should be affirmed, and it is accordingly so ordered.
Affirmed.
                          ON REHEARING.                         March 3, 1920.